Citation Nr: 0513106	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for a conversion disorder.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from June 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 2000, by the St. Petersburg, Florida, Regional 
Office (RO), which confirmed and continued a 30 percent 
disability evaluation for headaches of undetermined etiology.  
The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in May 2000.  
A transcript of that hearing is of record.  Subsequently, in 
January 2002, the DRO issued a decision recharacterizing the 
disorder as a conversion disorder and increasing the rating 
for the disorder from 30 to 70 percent, effective February 9, 
1998.  The January 2002 decision also granted the veteran a 
total disability rating based on unemployability effective 
from February 9, 1998.  However, as a 70 percent rating is 
not the highest possible schedular rating for the conversion 
disorder, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected conversion disorder is 
manifested primarily by intermittent depression associated 
with chronic eye pain, headaches, photophobia, facial 
muscular pain, neck and low back pain; these symptoms reflect 
no more than severe occupational and social impairment.  

3.  The service-connected conversion disorder is not shown to 
produce total social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.  

CONCLUSION OF LAW

The criteria for a schedular rating in excess of 70 percent 
for the veteran's service-connected conversion disorder have 
not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9424 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of February 2000, the RO denied the 
veteran's claim of entitlement to a higher disability rating 
for headaches of undetermined etiology.  Only after that 
decision was promulgated did the RO, in June 2004, provide 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  The discussions in the February 
2000 rating decision appealed, the January 2002 Decision 
Review Officer decision, the August 2002 statement of the 
case (SOC), and the January 2005 supplemental statement of 
the case (SSOC) (especially when considered collectively) 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on June 8, 2004, was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and an SSOC was provided 
to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By a letter dated in June 2004, the veteran 
was provided with a detailed list of the types of evidence 
that would substantiate his claim; he was informed that it 
was his responsibility to make sure he provides all requested 
records pertaining to his claim.  During the course of this 
appeal, the RO has obtained and reviewed the evidence 
identified by the veteran as pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the February 2000 rating decision on 
appeal has not resulted in any prejudice to the veteran, in 
either the development or the merits of his claim, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Factual Background.

Beginning in 1974 the veteran was seen for recurrent eye and 
head pains.  A skull series was normal as well as a 
neurological examination.  The veteran was released from 
service in August 1977.  

At a VA examination in December 1977, the veteran complained 
of continuous headaches, eye strain and dizziness.  He 
indicated that the pain and headaches, which were frontal, 
appeared to be aggravated by light.  For that reason, he 
worked at night.  The neurological examination was grossly 
normal.  A special eye examination was essentially negative, 
except for the presence of rather marked myopia.

By a decision dated in January 1978, service connection was 
established for headaches of undetermined etiology.  This 
condition was evaluated as 30 percent disabling under 
Diagnostic Code 8199-8100, effective from August 30, 1977.

A rating decision in August 1979 confirmed and continued the 
30 percent disability rating after review of private 
physicians' statements.  The veteran appealed this decision 
and a Board decision in February 1980 determined that 
entitlement to an increased evaluation for headaches of 
undetermined etiology was not established.  A rating action 
in February 1983 confirmed and continued the 30 percent 
evaluation.  Based upon evidence of record including the 
report of a VA examination in December 1983, the RO confirmed 
and continued the 30 percent evaluation in a January 1984 
rating decision.  

In August 1993, a claim was received from the veteran with an 
August 1993 report of a neuro-ophthalmologic consultation 
with Mitchell Drucker, M. D., and a February 1985 letter from 
Gordon R. Thomas, O.D., for Dennis L. Williams, M.D.  The 
1985 letter from Dr. Williams noted that the veteran had a 
history of debilitating symptoms; however, all tests had 
proven negative.  He obtained some relief by wearing contact 
lenses instead of glasses.  His myopia was of a "very high 
amount" which could result in a number of problems depending 
on how glasses were sitting from moment to moment and contact 
lenses seemed to relieve him of these problems.  It was 
suggested that the procedure Epikeratophakia might benefit 
him in the same manner.  

Dr. Drucker's report noted that the veteran complained of 
severe photophobia of approximately 19 years duration; that 
the severe photophobia impaired his ability to function at 
work and in his activities of daily living.  The only mild 
abnormality found was borderline dry eyes.  He speculated 
that the veteran was in the category of people with severe 
photophobia who have no underlying pathology.  Dr. Drucker 
also commented that as the veteran had a normal MRI in the 
past, there was no further work-up he would suggest at that 
time.  It was suggested that the veteran be referred to a 
pain clinic for help with the severe photophobia.  

Also submitted was a copy of a letter to the United States 
Post Office Personnel Department from George L. Warren, M.D., 
dated September 16, 1993, who informed the Post Office that 
that the veteran had been in his care since July 26, 1993, 
for treatment of severe depression associated with what was 
considered to be a somatoform pain disorder.  Dr. Warren 
reviewed the evaluations by ophthalmologists whose findings 
were essentially negative and felt his findings were 
consistent with that of a somatoform pain disorder.  He did 
not think there was any organic basis for his symptoms and 
was treating the veteran with an antidepressant.  Dr. Warren 
also wrote that the veteran was permanently unable to work 
due to severe depression.  

The veteran was afforded a compensation and pension 
examination in October 1993.  The veteran gave a history of 
experiencing a continuous headache since 1974, not associated 
with vomiting.  The headache was described as generalized and 
retro-orbital in location.  He had no visual changes and no 
blackouts.  He reported that his headaches increased with 
light and when working with details.  He was sleeping many 
hours each day as the only thing that would relieve the 
headaches was sleep.  His neurological examination was normal 
with no aphasia, dysarthria or field cut.  The assessment was 
that the veteran had "chronic daily headaches for twenty 
years which have no real (blank space) component."  The 
examiner noted the veteran's history of photophobia but 
commented that the veteran did not have glasses on during the 
examination and tolerated the funduscopic examination well.  
He was currently on no medications and had refused 
intravenous therapy for severe headaches in the past.  The 
examiner concluded that the veteran most likely had "chronic 
tension headaches, possibly with cervical arthritis 
contributing to the headache."  The examiner also noted that 
a neurology appointment was to be set up for a possible 
spinal tap to rule out chronic infection and for a trial of 
medications.  Also noted was a possible referral to the Pain 
Clinic.  

The veteran was afforded a personal hearing in October 1994 
at which he testified that he still suffered headaches on a 
daily basis.  Although he managed to remain employed for 
twenty years, he suffered severe headaches on the job and 
when he was not at work, he slept. In the last 8 years of his 
employment, he worked for the U.S. Post Office in a position 
that allowed him to rest between making service calls on 
equipment.  He worked the evening shift because the light 
hurt his eyes. Fluorescent lights also bothered his eyes.  He 
wore dark or amber glasses.  His representative noted that 
historically it had been established that the headaches were 
relative to photophobia and problems relative to his eyes. He 
described having a constant headache since 1974.  He usually 
rested with his eyes closed and lying down from 15 to 20 
hours a day.  He was not under any treatment program. He was 
not taking any medication.  He had discontinued taken aspirin 
due to side effects. He also testified that he was not able 
to drive more than an hour, or to spend much time in the 
daylight.  The veteran stated that he also experienced 
dizziness if he bent over or squatted and rose up very 
quickly.  

A statement was received from the veteran in November 1994 
who stated that at the time of the examination, contrary to 
what the examiner reported, he was wearing prescription 
glasses with an amber tint and a visor to protect his eyes 
from reflected glare and lights.  

The veteran was afforded another personal hearing in March 
1995.  The veteran, through his representative, summarized 
the history of his disorder.  He was wearing sunglasses and 
noted that he had several pairs of sunglasses of varying 
degrees of darkness.  He claimed that he was never pain free, 
that he kept the shades pulled at home, and only went outside 
for an hour or so every few days.  He did not miss many days 
of work when he was employed as he worked evenings doing 
maintenance work which allowed him to rest between doing 
maintenance on machines.  When he was not working, he was in 
bed resting.  He claimed that the more light he was in or the 
more he used his eyes, the more the headaches hurt.  He was 
not taking medication.  

By a decision dated in May 1997, the Board denied the 
veteran's appeal for a rating in excess of 30 percent for 
headaches of undetermined etiology.  By a decision dated in 
September 1999, the United States Court of Appeals for 
Veterans Claims affirmed the Board's decision.

The veteran's claim for an increased rating was received in 
February 1998.  Submitted in support of the claim was the 
report of a private psychiatric evaluation, conducted in 
January 1995, wherein it was noted that the veteran 
complained of eye pain; he indicated that he was unable to 
handle exposure to light, especially to bright light.  The 
veteran reported that he had to retire because of back, leg 
and eye problems.  It was noted that the veteran had myopia, 
which was of a very high amount.  It was also noted that 
there were a number of letters from Dr. George Warren, 
indicating that the veteran suffered from depression; it was 
reported that he also suffered from a somatoform disorder.  
Following a mental status examination, the veteran was 
diagnosed with conversion disorder with sensory symptoms or 
deficits; he was also diagnosed with chronic pain, chronic 
headaches, back pain, and vision impairment.  The veteran was 
assigned a general assessment of functioning (GAF) score of 
50.  The examiner opined that the veteran was totally and 
permanently disabled, as a result of social, functional and 
psychiatric impairments.  

Received in October 1999 were VA outpatient treatment 
reports, dated from January 1982 to July 1993, which show 
that the veteran received ongoing clinical evaluation for 
several disabilities, including chronic headaches and 
depression.  During a clinical visit in July 1993, it was 
noted that the veteran had had recent stressors of separation 
from his wife and the death of his brother.  The impression 
was adjustment disorder with depressed mood.  Another 
treatment report, dated in July 1993, noted that the veteran 
had a history of chronic headaches since 1974.  Following an 
evaluation, he was diagnosed with anxiety-depression.  
Received in November 1999 were private treatments, dated from 
April 1999 to October 1999, which reflect follow up 
evaluations for complaints of depression; he was diagnosed 
with anxiety.  

Also received in October 1999 was a copy of a Social Security 
Administration (SSA) decision, dated in March 1995, which 
determined that the veteran had not engaged in substantial 
gainful employment since June 18, 1993, due to somatoform 
complaints secondary to severe depression and a conversion 
disorder.  

The veteran was afforded a VA examination in November 1999; 
at that time, the examiner noted that there were no medical 
records present.  The veteran reported problems with 
headaches on a daily basis for the past 25 years, and rated 
them as a 5 on a scale of 1 to 10; however, he stated that 
the headaches sometimes become so severe that they rate an 8 
on a scale of 1 to 10.  The veteran also reported that his 
last ophthalmologist diagnosed his condition as being 
photophobia as the cause of his headaches.  The veteran 
indicated that he occasionally has blackouts, dizziness, and 
slurred speech, associated with his headaches.  He has been 
tried on medications in the past, but he was not presently 
taking any medications.  The veteran indicated that he has 
constant pain, and he has had to stop working as a result of 
the headaches and photophobia.  Following a physical 
examination, the examiner noted that the diagnosis for the 
current visit was cephalgia or headaches, secondary to 
photophobia.  

At a personal hearing in May 2000, the veteran indicated that 
he retired from his job with the post office due to 
headaches, eye strain, muscle aches and back pain.  The 
veteran testified that he was currently homebound.  He stated 
that he performed minor chores, such as mowing the grass; 
however, he is only able to do this because they have a 
riding lawn mower, and he had to do that chore before dusk.  
The veteran indicated that he is only able to drive one mile 
a day for about 10 minutes, before he starts to experience 
muscle aches and pain.  The veteran indicated that his 
headaches, eye pain, and body aches have remained the same 
only because he is currently not working.  

Submitted at the hearing in May 2000 were VA treatment 
reports, dated from November 1982 to August 1993, reflecting 
treatment for several disabilities, including headaches, 
acute lumbosacral muscle strain, and photophobia.  Also 
submitted were several lay statements from coworkers and 
friends of the veteran, dated in July 1993 and September 
1993, attesting to the history of eye pain and headaches the 
veteran has experienced over the years.  

Of record is a private medical statement from Dr. Karl D. 
Jones, dated in August 2000, wherein he indicated that he had 
diagnosed the veteran with chronic headaches.  Dr. Jones 
reported that the veteran claimed to have been diagnosed with 
myopia in service; he noted that myopia is a congenital 
disorder, which might have been aggravated by the veteran's 
military service.  Dr. Jones also explained that the 
photophobia would serve to aggravate the myopic condition 
that the veteran was diagnosed with in service.  Dr. Jones 
concluded that, based on the information he had, he was 
unable to rate the somatoform disorder especially one that 
was aggravated by a service-connected condition.  

On the occasion of a VA examination in November 2001, the 
veteran indicated that he slept about five or six hours a 
day, and rested throughout the day due to his photophobia, 
headaches, chest pain and low back pain.  He denied any loss 
of interest, and feelings of guilt.  He also denied poor 
energy and lack of concentration.  He denied any psychomotor 
agitation or retardation.  He also denied any thoughts of 
suicide or crying spells.  He did not feel that he was 
depressed.  The veteran maintained that his photophobia, 
headaches, face and muscle pain, and low back pain have not 
changed over the years.  He was currently not taking any 
medications.  

On mental status examination, it was noted that the veteran 
continued to perseverate about his headache, generalized 
pain, facial pain, and arthritis, and how it kept him from 
functioning throughout the day.  He appeared to be 
preoccupied by his pain; however, the examiner noted that the 
veteran's behavior was not exemplary of the severity of pain 
he was verbalizing.  Frequent sighs were present, and there 
was some drama in the veteran's presentation.  His mood 
appeared euthymic with a constricted affect.  Speech was 
completely within normal limits.  Auditory or visual 
hallucinations, homicidal or suicidal ideations were absent.  
Flight of ideas, ideas of reference, delusions and paranoia 
were absent.  Insight and judgment were fair.  The pertinent 
diagnosis was major depression, recurrent, full-sustained 
remission; conversion disorder; and generalized pain to 
include photophobia and headaches.  The current GAF score was 
reported to be 50.  The examiner stated that, based upon the 
veteran's almost obsessional nature with his physical 
symptoms, it is more likely than not the he was unemployable 
at this time; he added that it was most likely that it is not 
that the origin of the veteran's pain was psychological in 
nature because his depression seemed to be fully resolved.  

Received in July 2004 was a treatment report from Dr. Karl D. 
Jones, dated in April 2004, who stated that the veteran was 
currently totally disabled and would remain so for the next 3 
to 4 years.  Subsequently received in August 2004 was a copy 
of a psychiatric evaluation conducted in January 1995, the 
results of which was reported and discussed above.  

The veteran was afforded another VA examination in December 
2004, at which time it was noted that he denied any 
psychiatric symptoms, and he reported that his difficulties 
were due to his physical symptoms of photophobia, headaches, 
eye pain, facial muscular pain, neck pain, and lower back 
pain.  The examiner noted that it has previously been 
determined that the veteran's photophobia and eye pain had 
not medical basis; therefore, he was diagnosed with a 
conversion disorder.  The veteran reported no outpatient 
psychiatric treatment, no inpatient psychiatric treatment, 
and no substance abuse.  He was not taking any medications.  
The veteran indicated that he had not worked since 1993.  

On mental status examination, the veteran was described as 
being casually groomed.  He was pleasant and cooperative with 
the examination.  Eye contact was poor due to the veteran 
wearing sunglasses because the light hurts his eyes.  Speech 
was normal with respect to rate, volume and articulation.  
Affect was restricted.  Thought process was goal directed and 
coherent.  No paranoia or hallucinations were noted.  No 
suicidal or homicidal ideations were identified.  The veteran 
was cognitively intact in terms of orientation, calculation, 
memory, knowledge and concentration.  The pertinent diagnosis 
was conversion disorder, and chronic eye pain, photophobia, 
headaches, and back and neck pain.  The veteran was assigned 
a GAF score of 50.  The examiner stated that the veteran's 
symptoms of conversion disorder adversely affect the 
veteran's employment, as he appears to be unable to 
accomplish tasks due to chronic pain; it was also noted that 
the pain interferes with recreational and leisure pursuits.  
Prognosis for improvement was described as poor.  

III.  Legal Analysis.

The veteran contends that his conversion disorder is even 
more severe than 70 percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2004) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2004) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is currently assigned a 70 percent disability 
rating for his service-connected conversion disorder under 
Diagnostic Code (DC) 9424.  A 70 percent rating is warranted 
under this code when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9424 (2004).  

The GAF score is a scale rating reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 
is defined as serious symptoms or any serious impairment in 
social, occupational, or school functioning.  A score of 51 
to 60 is defined as moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  A GAF of 61 
to 70 is defined as some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claim for a rating in excess of 70 percent.  There is no 
evidence of total occupational and social impairment due to 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss.  While the 
report of the December 2004 examination noted a restricted 
affect, and reflects significant social and industrial 
impairment as a result of the veteran's chronic pain, there 
is not shown to be present such incapacitating symptomatology 
that the veteran could be determined to be totally impaired 
from a social and occupational standpoint.  As noted above, 
at the time of the examination, he was casually groomed, 
pleasant, and cooperative.  He was fully oriented.  Thought 
content was normal; thought process was goal directed and 
coherent.  He was cognitively intact.  

In light of the above findings, the Board finds that the 
veteran's psychiatric disability is severe.  However, the 
objective medical evidence fails to demonstrate that the 
veteran meets the criteria, nor more nearly approximates the 
criteria, for a 100 percent rating under Diagnostic Code 
9424.  

In this case, the preponderance of the evidence weighs 
against the veteran's claim for increase.  Although the 
record reflects a severe psychiatric disability, the 
veteran's particular symptoms do not merit a 100 percent 
evaluation.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
see also 38 U.S.C. § 5107.  


ORDER

A schedular rating higher than 70 percent for a conversion 
disorder is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


